Citation Nr: 1732807	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  07-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1962 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a February 2009 decision, the Board denied the Veteran's claim for TDIU as well as his claims for increased ratings for his service-connected gunshot wound of the left shoulder and arm, and major depression. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In November 2010, the Court issued a Memorandum Decision affirming the Board's decision to the extent it denied increased ratings, and vacating the decision to the extent it denied the TDIU claim.

In January 2012, the Board remanded the claim for TDIU for further development in accordance with the Court Memorandum Decision. In March 2016, the Board denied the Veteran's TDIU claim. 

In March 2017, the Court signed a Joint Memorandum of Remand (JMR) and returned the case back to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected gunshot wound of the left shoulder and arm is evaluated currently as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5303, effective June 17, 1982. His service-connected major depression is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434, effective October 1, 1988. Service connection also is in effect for diabetes mellitus, evaluated as 10 percent disabling, effective July 13, 2006. The Veteran's current combined disability rating for compensation is 60 percent, effective July 13, 2006. See 38 C.F.R. § 4.25. Thus, the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Service.

The Board notes that the JMR sent the claim back to the Board on the basis that a March 2014 VA examination opinion on the effect on employability for the Veteran's mental health conditions was not considered. As an initial matter, the Board notes that in looking back to a July 1988 rating decision, the Veteran has been rated 30 percent disabling for a major depressive disorder that is "variously diagnosed as schizophrenia, dysthymic disorder and post-traumatic stress disorder". 

The Board's prior decision denying TDIU only considered the February 2015 VA examiner's opinion. This opinion only addressed the Veteran's diagnosis with major depressive disorder and concluded that "there may be limitations in his ability to maintain employment; the veteran's moderate symptoms do not completely prevent him from engaging in gainful employment with physical or sedentary work." 

The March 2014 VA examiner's opinion that the Board did not previously address noted that the Veteran has had diagnoses of schizoaffective disorder that included 20 psychiatric hospitalizations that began in the United States Air Force for psychotic depression. The VA examiner noted that the Veteran's MMPI shows depression and paranoia 80-90 with T-scores consistent with his report of symptoms. He had a scale 4 which indicated he is depressed to the lowest possible level indicating that he is abnormally passive and non-confrontational. The VA examiner opined that "due to his schizoaffective disorder (the same condition as MDD for which he is 30% rated) the Veteran is totally disabled and precluded from gainful employment". 

The Board also notes that the VA examiner made reference to adopting and agreeing with a "current diagnosis and severity assessment expressed 10/30/12 where he is minimally treated at the Jackson VA". The Board does not have any records from the Jackson VA during this time period. The last mental health treatment record the Board has from the Jackson VA is in April 2009. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain treatment records from the Jackson VA Medical Center since 2009.

2. The RO is free to undertake any additional development deemed necessary as a consequence of additional records received.

3. Then, readjudicate the issue of entitlement to TDIU. If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative. The Veteran and his representative will be afforded a reasonable period in which to respond, and the record will then be returned to the Board for further appellate review, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




